Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143046                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 143046
                                                                    COA: 298893
                                                                    Muskegon CC: 09-057782-FH
  DAVID MARK COLE,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 15, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether MCR 6.302 requires that a defendant pleading guilty or no contest
  to first-degree or second-degree criminal sexual conduct must be informed that he or she
  will be subject to lifetime electronic monitoring if the victim is under 13 years of age and
  the defendant is sentenced to prison; and (2) whether lifetime electronic monitoring must
  be included in the terms of a sentence evaluation under People v Cobbs, 443 Mich 276
  (1993).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
           y0914                                                               Clerk